   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 1 of 12 PageID #:111




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

RICHARD SOUTHALL,                                 )
                                                  )
                Plaintiff,                        )      No. 1:20-cv-03223
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
FORCE PARTNERS, LLC,                              )
                                                  )
                Defendants.                       )

                             MEMORANDUM OPINION AND ORDER

       This case arises from the alleged appropriation of a copyrighted photograph.

Richard Southall has sued Force Partners, LLC, alleging copyright infringement un-

der 17 U.S.C. § 101 et seq., and alteration of copyright management information in

violation of the Digital Millennium Copyright Act (commonly referred to as DMCA),

17 U.S.C. § 1202. R. 1, Compl. ¶¶ 17–18, 20.1 Force Partners now moves to dismiss

the Complaint, arguing that Southall has failed to adequately state a claim. Fed. R.

Civ. P. 12(b)(6); R. 20. For the reasons discussed below, the motion is denied in part

and granted in part.

                                      I. Background

       For the purposes of this motion, the Court accepts as true the allegations in

the complaint and draws reasonable inferences in Southall’s favor. See Gomez v.

Randle, 680 F.3d 859, 864 (7th Cir. 2012).



       1 This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C.
§ 1338. Citations to the record are “R.” followed by the docket entry number and, if needed, a
page or paragraph number.
                                              1
      Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 2 of 12 PageID #:112




        Southall is a commercial photographer with over 25 years of experience in the

industry, specializing in architectural and interior photography. Compl. ¶ 1. On July

1, 2013, Southall captured the photograph, which has the file name “_DSC4315,” de-

picting the inside of a restaurant bar. Id. ¶ 7; see R. 1-3, Compl., Exh. 1. Around four

weeks later, on July 29, 2013, Southall posted the photograph to his professional web-

site. Compl. ¶¶ 7–8; R. 1-4, Compl., Exh. 2, Southall’s Website. Although not alleged

in the Complaint, Southall asserts that the online display referred to copyright pro-

tection. R. 22, Pl.’s Resp. at 3. Specifically, attached to Southall’s response brief is a

screenshot from his website, displaying the credit line, “All images – copyright Rich-

ard Southall” below a series of photographs. R. 22-2, Pl. Resp., Exh. 2, Southall CMI.

Almost six years later, in May 2019, Southall received a federal copyright registration

for the photograph. Compl. ¶ 9. It was assigned Registration Number VA2-154-695.

Id.

        Force Partners is a company that specializes in lighting and lighting control.

Compl. ¶ 2. Beginning in around November 2017 (so around 18 months before the

2019 federal copyright’s issuance), Force Partners posted the photograph to its web-

site, www.forcechicago.com, without Southall’s permission. Id. ¶ 10; R. 1-6, Compl.,

Exh. 4, Force Partners Website. Force Partners displayed the photograph on its “Lo-

cation” page, as a full-page, full-bleed2 header image. Compl. ¶ 12 (citing the Force

Partners Website exhibit). The photograph is covered by a whitish, transparent layer




        2A   “full-bleed” image runs across an entire page without any margins or borders on
its edges.
                                              2
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 3 of 12 PageID #:113




overlaid with two logos in the upper-left corner and also some text in various spots.

See Force Partners Website.

       Southall filed a two-count complaint against Force Partners in June 2020.

Count 1 alleges that Force Partners infringed Southall’s copyright under the Copy-

right Act, 17 U.S.C § 101 et seq., by reproducing and distributing the photograph on

Force Partners’ website. Id. ¶ 17. On that claim, Southall seeks actual and statutory

damages for copyright infringement, 17 U.S.C. § 504, and attorney’s fees, 17 U.S.C.

§ 505.3 Id. ¶¶ 19, 21. Count 2 alleges that Force Partners violated the Digital Millen-

nium Copyright Act, 17 U.S.C. §§ 1202(a)(1), (b)(1), by displaying the photograph on

its website after removing its copyright management information. Id. ¶ 20.

       Force Partners now moves to dismiss both claims and, short of that, to bar

Southall from seeking statutory damages and attorney’s fees under Count 1. R. 20,

Def. Mot. Dismiss at 7.

                                   II. Legal Standard

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the de-

fendant fair notice of what the … claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up).4 The Seventh Circuit



       3Although Southall does not explicitly allege entitlement to § 505 attorney’s fees un-
der Count 1, he does request it in the Prayer for Relief.
       4This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,

and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              3
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 4 of 12 PageID #:114




has explained that this rule “reflects a liberal notice pleading regime, which is in-

tended to ‘focus litigation on the merits of a claim’ rather than on technicalities that

might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009)

(quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the specu-

lative level.” Twombly, 550 U.S. at 555. The allegations are entitled to the assumption

of truth as long as they are factual in nature, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678–79.

                                     III. Analysis

                             A. Copyright Infringement

      In attacking the Complaint, Force Partners first challenges the sufficiency of

Southall’s allegations on the copyright’s validity. Specifically, Force Partners con-

tends that Southall failed to adequately allege that “_DSC4315” is the actual photo-

graph at issue. See Def.’s Mot. Dismiss at 3–4. According to Force Partners, Southall

never alleged that the photograph was part of the deposited materials submitted with

the ’695 Copyright . See id. at 3. This is a classic example of a defendant who demands




                                            4
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 5 of 12 PageID #:115




too much of a complaint and, at the same time, a plaintiff who could have easily

avoided the issue in the first place.

      To adequately state a claim for copyright infringement, a plaintiff must allege

facts setting forth (1) ownership of a valid copyright in a work; and (2) the unauthor-

ized copying of elements of the work that are original. Feist Publ’ns, Inc. v. Rural Tel.

Serv. Co., 499 U.S. 340, 361 (1991). That is all. After alleging that the photograph

was part of a federal copyright registration, Southall did not have to submit evidence

of that allegation, nor get into nit-picky allegations like whether the photograph was

indeed part of the deposited materials. See Hurst v. Hantke, 634 F.3d 409, 411 (7th

Cir. 2011) (noting that the Federal Rules of Civil Procedure do not “require a plaintiff

to attach evidence to his complaint”); see also Ino, Inc. v. Needle & Threads of West

Palm Beach, Inc., 2020 WL 7343037, at *4 (E.D.N.Y. Dec.14, 2020) (holding that a

plaintiff is not required to attach copies of registration certificates or provide regis-

tration numbers to survive a motion to dismiss). Southall alleged that he took the

photograph, Compl. ¶ 7; he holds a copyright registration on it, id. ¶ 15; and Force

Partners used the photograph on its commercial website without his consent, id.

¶¶ 10–13. Nothing more is needed. Sure, Southall could have avoided this challenge

by doing what he did in submitting his response brief, namely, attaching an exhibit

showing that the photograph is the Title of Work for the ’695 Copyright. R. 22-1, Pl.’s

Resp., Exh. 1, Source Code. But even without the exhibit, the Complaint adequately

alleges copyright infringement.




                                           5
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 6 of 12 PageID #:116




       Next, Force Partners argues that Southall’s copyright is not entitled to a pre-

sumption of validity because he failed to obtain copyright registration within five

years of the photograph’s publication, which was back on July 19, 2013. See Def.’s

Mot. Dismiss at 3. The dispute here is over whether the statutory presumption of

validity is triggered:

       In any judicial proceedings the certificate of a registration made before or
       within five years after first publication of the work shall constitute prima facie
       evidence of the validity of the copyright and of the facts stated in the certificate.
       The evidentiary weight to be accorded to the certificate of a registration made
       thereafter shall be within the discretion of the court.

17 U.S.C. § 410(c). The last sentence is crucial here: Section 410(c) confers discretion

on the court on how to treat a certificate obtained five years after publication. In other

words, the statute mandates a presumption of validity for pre-five-year certificates,

but the statute does not forbid a presumption of validity for post-five-year certificates.

Post-five-year certificates are still eligible to qualify as prima facie evidence of a valid

copyright. Yurman Design, Inc. v. Golden Treasure Imps., Inc., 275 F. Supp. 2d 506,

515–16 (S.D.N.Y. 2003) (holding that late registrations can be considered prima facie

evidence of valid copyright); Telerate Sys., Inc. v. Caro, 689 F. Supp. 221, 227 n. 7

(S.D.N.Y. 1988) (explaining “[e]ven if the certificate were … issued more than five

years after the actual date of first publication, the court would be inclined to give the

certificate the weight of prima facie evidence, as permitted under Section 410(c).”). In

any event, the strength of the presumption is not a matter that should be resolved at

the pleading stage. The parties must develop facts in discovery before the certificate’s




                                             6
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 7 of 12 PageID #:117




evidentiary weight can be presented to the Court for decision. The copyright-infringe-

ment claim survives.

                   B. Statutory Damages and Attorneys’ Fees

      Force Partners also moves to bar Southall’s requests for statutory damages

under 17 U.S.C. § 504, as well as attorney’s fees under 17 U.S.C. § 505. Def.’s Mot.

Dismiss at 4–5. It is atypical to deploy a dismissal motion to knock out a form of

damages or to challenge a plea for attorneys’ fees. But if a statute sets certain re-

quirements for damages, then a Rule 12(b)(6) motion can target a request for a par-

ticular form damages if the complaint fails to adequately plead facts necessary to

support that form of damages. See Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970,

974–75 (9th Cir. 2010) (comparing Rule 12(f) and 12(b)(6) and holding that dismissing

parts of a claim, including damages, is appropriate under 12(b)(6)).

      Here, Section 412 of the Copyright Act provides that a plaintiff is not entitled

to statutory damages or to receive attorney’s fees if certain conditions are met based

on the timing of the copyright registration relative to the infringement. No statutory

damages or attorney’s fees are available if:

      (1) any infringement of copyright in an unpublished work commenced before
      the effective date of its registration; or

      (2) any infringement of copyright commenced after first publication of the work
      and before the effective date of its registration, unless such registration is
      made within three months after the first publication of the work.

17 U.S.C. § 412. An override to those bars applies (that is, statutory damages and

fees are available) if the copyright owner registers the work within one month after

learning of the infringement. Id.
                                          7
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 8 of 12 PageID #:118




      Here, Southall published the photograph on July 29, 2013. Compl. ¶ 8. The

Complaint alleges that Force Partners’ infringement commenced around November

1, 2017, id. ¶ 10, and that the photograph was registered on May 27, 2019, id. ¶ 9. So

the alleged infringement commenced around 18 months before the copyright was reg-

istered. This relative timing—the registration happened long after the infringement

started—obviously triggers the bars on statutory damages and attorney’s fees in Sec-

tion 412. Southall does not otherwise argue that an exception applies (such as initi-

ating the registration within one month after learning of the infringement), and in-

deed Southall now disclaims, in his response brief, any plea for statutory damages

under Count 1. Pl.’s Resp. at 3. So Southall’s prayer for statutory damages as a form

of relief for copyright infringement is dismissed with prejudice.

      In contrast to statutory damages, on attorney’s fees, Southall does not outright

disclaim an eventual request for fees. Under § 505, a court may award reasonable

attorney’s fees to the “prevailing party” in a copyright-infringement action. 17 U.S.C.

§ 505. Because discovery might reveal that Southall learned of the infringement less

than one month before registering the copyright, the request for attorney’s fees under

§ 505 survives for now.

                    C. Copyright Management Information

      Moving on to the DMCA claim, remember that Southall alleges that Force

Partners, without permission, intentionally removed copyright management infor-

mation before using the photograph on its website. Compl. ¶ 20. Force Partners ar-

gues that Southall (i) fails to identify the copyright management information at issue;



                                          8
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 9 of 12 PageID #:119




and (ii) fails to plausibly allege that Force Partners intentionally removed the infor-

mation or knew that it was removed. Def.’s Mot. Dismiss at 5–6. These arguments

are rejected.

      Under the DMCA, it is unlawful to remove or alter copyright management in-

formation knowing (or having reasonable grounds to know) that doing so will “induce,

enable, facilitate, or conceal an infringement” without the authority of the copyright

owner. 17 U.S.C. § 1202(b). Generally speaking, copyright management information

is information about a work’s copyright—such as the work’s title, author, copyright

owner, the terms and conditions for use of the work, and identifying numbers or sym-

bols—and is displayed on copies of the work. See 17 U.S.C. § 1202(c).

      To state a valid § 1202 claim for removal of copyright management information,

a plaintiff must identify the information at issue to provide the defendant with a basis

to understand the nature of the claim. See Design Basics, LLC v. WK Olson Architects,

Inc., 2018 WL 3629309, at *4 (N.D. Ill. July 23, 2018). Here, Southall alleges that

Force Partners removed the information from the photograph, but does not allege

what the information was. Compl. ¶ 20. In his response brief, however, Southall at-

taches a screenshot of his website, which displays the credit line “All images – copy-

right Richard Southall.” Southall CMI. Again, Southall could have avoided this issue

by alleging the copyright management information in the Complaint or attaching the

screenshot to the Complaint in the first place. Rather than senselessly require an

amended complaint, however, the Court will consider the attachment. At least the




                                           9
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 10 of 12 PageID #:120




Complaint does explicitly refer to Southall’s website. Compl. ¶ 8.Nor does Force Part-

ners contest the authenticity of the attachment. See Def.’s Repl. at 4–5.

      Force Partners nonetheless argues that Southall fails to adequately plead a

factual connection between the copyright management information and the photo-

graph. Def.’s Repl. at 5. In support of its argument, Force Partners cites Alan Ross

Mach. Corp. v. Machinio Corp., 2018 WL 6018603 (N.D. Ill. Nov. 16, 2018). There, the

copyright owner alleged that the defendant had removed copyright management in-

formation from photographs and listings, which were published on the owner’s web-

site. Id. at *1. The court dismissed the DMCA claim because the information at issue

stated that the website’s pages are copyrighted, and “websites generally do not claim

ownership or authorship over an image just because the image appears on the web-

site.” Id. at *2 (cleaned up). In contrast, here Southall’s proffered copyright-credit line

explicitly covers “all images” in the series, including the photograph. Southall CMI.

So Southall has plausibly alleged that the copyright management information was

conveyed in connection with the photograph. See Leveyfilm, Inc. v. Fox Sports Inter-

active Media, LLC, 999 F. Supp. 2d 1098, 1102 (N.D. Ill. 2014) (holding that the credit

line “Photography: Don Levey, Don Levey Studio” on the back of a record album

raised the plausible inference that the notice referred to an authorship of the photo

on the cover of the album); Agence France Presse v. Morel, 769 F. Supp. 2d 295, 305

(S.D.N.Y. 2011) (holding that it was “‘implausible’ that a viewer of [plaintiff’s] photos

[on website] would not understand the designations [of the plaintiff’s name] appear-

ing next to the images to refer to authorship”).



                                            10
   Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 11 of 12 PageID #:121




      Force Partners advance another argument against the DMCA claim, arguing

that the Complaint failed to adequately plead that Force Partners removed the infor-

mation or that Force Partners used the photograph with knowledge of its removal.

Def.’s Mot. Dismiss at 6. Again, Force Partners is basically demanding evidence at

the pleading stage. Southall has adequately alleged that Force Partners removed the

information from the photograph and then posted the photograph to Force Partners’

website. Paragraph 20 is the key allegation here: “Defendant, without permission or

consent of Plaintiff, knowingly and with the intent to conceal infringement, inten-

tionally removed the copyright management information from Plaintiff’s Copyrighted

Photograph before displaying Copyrighted Photograph on Defendant’s commercial

website.” Compl. ¶ 20. And Exhibit 2 to Southall’s response brief depicts what the

information says and where it is located. Southall CMI. This gives rise to the reason-

able inference that Force Partners visited Southall’s website, saw the credit line cov-

ering the photograph, and used the photograph on its own website without the credit

line. Yes, Southall will have to prove that allegation at the summary judgment stage

and trial (if the case gets that far), but for now, he has pleaded enough to state a claim

under the DMCA.

                                    IV. Conclusion

      Force Partners’ motion to dismiss is denied for the most part and granted in

part. The motion is denied as to the copyright-infringement claim (Count 1), the

DMCA claim (Count 2), and the request for attorney’s fees under 17 U.S.C. § 505. The

motion is granted as to the request for statutory damages for Count 1under 17 U.S.C.



                                           11
  Case: 1:20-cv-03223 Document #: 31 Filed: 08/31/21 Page 12 of 12 PageID #:122




§ 504; the dismissal is with prejudice because Southall disclaims that he is seeking

that form of damages for copyright infringement. Force Partners shall answer the

Complaint (no need to address the dismissed statutory-damages prayer) by Septem-

ber 15, 2021. The parties shall file a proposed discovery schedule (using the template

at R. 6-1) by September 16, 2021, in advance of the tracking status hearing of Sep-

tember 24, 2021. The Court will review the report and set the discovery schedule.

                                                    ENTERED:


                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: August 31, 2021




                                         12
